ACCEPTED
                                                                                      14-14-0572-CV
                                                                     FOURTEENTH COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                                5/14/2015 4:49:34 PM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK

                             NO. 14-14-0572-CV


                            In the Court of Appeals                  FILED IN
                     for the Fourteenth District of Texas     14th COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                                 a t Houston
                                                              5/14/2015 4:49:34 PM
                                                              CHRISTOPHER A. PRINE
                         RICHARD ALAN HAASE,                           Clerk


                                                 Appellant,
                                        v.



                           RANDY SORRELS, AND
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & FRIEND, LLP,

                                                 Appellees.

           Appeal from the 80th District Court, Hams County, Texas
                          Trial Cause No. 2011 -17970
                         Hon. Larry Weiman, Presiding

            UNOPPOSED FIRST MOTION TO EXTEND TIME
                   TO FILE APPELLEES' BRIEF




Randall O. Sorrels
State Bar No. 18855350
rsorrels@abrahamwatkins.com
Abraham, Watkins, Nichols,
Sorrels, Agosto & Friend
800 Commerce St.
Houston, Texas 77002
(713) 222-7211 -Telephone
(713) 225-0882-Facsimile

Attorney for Defendants and Appellees